Citation Nr: 1811707	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine prior to October 13, 2016, and a rating in excess of 20 percent beginning October 13, 2016.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis with meniscal tear and tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to July 2008.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case was later transferred to the St. Petersburg, Florida RO.  The Board remanded this case for additional development in October 2013, October 2015, July 2016, and May 2017.  The case is again before the Board for appellate review.  The Board finds there has been substantial compliance with its most recent remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  
  

FINDINGS OF FACT

1.  The evidence is in relative equipoise regarding whether, prior to October 13, 2016, the Veteran had combined range of motion in the thoracolumbar spine less than 120 degrees.  

2.  Throughout the appeal period, lower back disability has not been manifested by ankylosis, incapacitating episodes due to IVDS, or forward flexion of 30 degrees or less.  

3.  Throughout the appeal period, the evidence indicates right knee flexion beyond 30 degrees, extension beyond 15 degrees, and an absence of locking and effusion into the right knee joint caused by meniscus disability.   




CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, for service-connected lower back disability, had been met prior to October 13, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5242-43 (2017).

2.  The criteria for an initial rating in excess of 20 percent, for service-connected lower back disability, have not been met during the appeal period.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5242-43 (2017).

3.  The criteria for an initial rating in excess of 10 percent for service-connected right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5256-63 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the" claimant.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to address the claims decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Claims for Increased Ratings

The Veteran claims increased ratings for lower back and right knee disabilities.  In the May 2009 rating decision on appeal, the RO granted service connection for these disabilities, assigning a 10 percent rating for back disability and a noncompensable rating for right knee disability, effective July 26, 2008, the day following the Veteran's discharge from active duty.  See 38 C.F.R. § 3.400 (2017).  During the pendency of the appeal, the RO assigned higher ratings for each disability.  The Veteran continues to seek higher ratings during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, in the decision below, the Board will consider whether higher disability ratings have been warranted at any time from July 26, 2008.     

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

      Lower Back 

The lower back disability was rated as 10 percent disabling between July 26, 2008 and October 13, 2016, and has been rated as 20 percent disabling since then.    

Thoracolumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  VA should then select whichever formula results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 40, 50, 60, and 100 percent are authorized for thoracolumbar disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  As the back disability has been rated as at least 10 percent disabling during the appeal period, the Board will limit its discussion to criteria providing for a higher rating.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  And 40, 50, and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In this matter, the evidence consists of VA treatment records, lay statements from the Veteran, and VA compensation examination reports dated in May 2009, November 2013, December 2015, October 2016, and August 2017.  This evidence is in relative equipoise regarding whether a 20 percent rating was warranted for the entire appeal period - since July 26, 2008.  However, the preponderance of the evidence indicates that a 40 percent rating has not been warranted at any time during the appeal period.  Since July 2008, the Veteran has not had ankylosis, incapacitating episodes due to IVDS, or forward flexion limited to 30 degrees or less.   

	Twenty Percent Rating 

Back disability was rated as 10 percent disabling prior to October 13, 2016.  The evidence is unclear during this period regarding whether the Veteran had a combined range of motion in excess of 120 degrees.  

The May 2009 VA examiner noted on examination complaints of low back pain during range of motion testing.  The examiner also noted the Veteran's complaints of experiencing flare ups of his back disability.  The examiner indicated no complaints of neurological symptoms.  On examination, the examiner noted normal posture, gait, and strength, noted normal sensation and reflexes, and found no evidence of kyphosis, lordosis, scoliosis, spasm, atrophy or ankylosis.  From 0 degrees, the examiner noted forward flexion to 80 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, for a combined range of motion of 230 degrees.  The examiner noted painful motion during range of motion testing, but found no additional limitation following repetitive use testing.  The examiner noted x-ray evidence indicating "[m]ild degenerative changes with slight decreased disc heights and lower lumbar facet arthritis."  

The November 2013 VA examiner attempted to estimate the degree of loss in function and motion during the Veteran's claimed flare ups (noted in the May 2009 report).  But this examiner indicated that providing such an estimate would not be possible in the absence of examining the Veteran during a flare up.  

The December 2015 examiner noted at the outset of the report the diagnosis of degenerative disc disease of the thoracolumbar spine.  The examiner noted the Veteran's complaints of shooting pain into his buttocks and mid posterior thighs.  The Veteran again indicated experiencing flare ups.  On examination, the examiner noted (from 0 degrees) forward flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, for a combined range of motion of 215 degrees.  The examiner noted pain on motion but found that the pain, and consequent loss in range of motion, did not contribute to functional loss.  The examiner also found no additional limitations following repetitive use testing.  The examiner found no evidence of guarding or of spasms.  In the lower back and lower extremities, the examiner found full and normal strength, full and normal sensation, full and normal reflexes, without evidence of atrophy, ankylosis, radicular pain, or IVDS.  The examiner detailed September 2015 magnetic resonance imaging (MRI) which noted desiccation, protrusion, stenosis, and impingement from L5 to S1.  The examiner indicated that back disability affected employment by causing "missed work and more difficulty with bending, lifting weight and sitting or standing for long periods of time."   

The evidence demonstrates that, prior to October 13, 2016, the Veteran did not have ankylosis, incapacitating episodes, IVDS, forward flexion limited to 60 degrees or less, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  However, as indicated by the Board in the October 2013, October 2015, and July 2016 remands, the forgoing evidence was not clear regarding the extent to which pain limited motion, the extent to which the motion was limited during flare ups, and the active and weight bearing range of motion.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Despite the repeated remands and subsequent medical inquiry and commentary, the record remains unclear with regard to the combined range of motion in the thoracolumbar spine during this period.  This is particularly so in light of the contradictory findings noted in the December 2015 VA examination report.  The examiner found no functional loss due to the Veteran's reported pain on motion, but then found that the Veteran had difficulty during work with "bending, lifting weight and sitting or standing for long periods of time."  In sum, the evidence is not clear whether functional loss resulted in a combined range of motion of less than 120 degrees.  As such, the Board will apply the doctrine of reasonable doubt and find a 20 percent rating warranted prior to October 13, 2016.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.      

	Forty Percent Rating

Effective this decision, the Veteran's back disability has been rated as 20 percent disabling throughout the appeal period, since July 26, 2008.  The next-highest rating of 40 percent is warranted for evidence of ankylosis, incapacitating episodes due to IVDS, or forward flexion of 30 degrees or less.  The preponderance of the evidence indicates that this degree of impairment has not been present since July 26, 2008.  As summarized earlier, this level of impairment is not noted prior to October 13, 2016.  This level of impairment is not noted since then either.  

As with the previous VA examiners, the October 13, 2016 and August 2017 VA examiners each found the Veteran without IVDS, radicular pain, ankylosis, and each found forward flexion beyond 30 degrees.  Specifically, the October 2016 VA examiner found 60 degrees forward flexion with functional loss from pain between 60 and 90 degrees, while the August 2017 VA examiner found 70 degrees flexion without pain on motion or functional loss on weight bearing.  This examiner found no differences between active, passive, or weight bearing motion.  The examiner did indicate pain with repetitive motion, however.  As with the previous examination reports, these more recent reports did not offer specific information regarding additional limitations that may occur during a flare up.  Each examiner stated that the Veteran was not examined during a flare up, so such information could not be provided, and stated that it would be speculative to try to provide such information.  The August 2017 VA examiner did speculate that "overuse of the back such as prolonged lifting, may increase pain, and then may need to stop\rest."  In so doing, however, the examiner addressed possibility rather than probability.  As such, the record remains unclear regarding the extent of limitation during a claimed flare up.  See Correia supra.  Nonetheless, the Board finds that the evidence indicates an absence of functional loss at or below 30 degrees forward flexion.  Indeed, all examiners since May 2009 noted the type of evidence that would indicate likely flexion beyond 30 degrees.  All examiners noted full and normal muscle strength, full and normal reflexes, full and normal sensation, no atrophy, no lordosis, no kyphosis, no scoliosis, no ankylosis, and no spasm.  

Lastly, a review of the VA treatment records dated between 2009 and 2017 does not indicate evidence of ankylosis, IVDS, incapacitating episodes, or forward flexion of 30 degrees or less.

In sum, the evidence supports the assignment of a 20 percent rating throughout the appeal period.  However, the preponderance of the evidence demonstrates that the next-highest rating of 40 percent has been unwarranted since July 26, 2008.  A 40 percent rating has been unwarranted under the General Rating Formula for Diseases and Injuries of the Spine because the evidence does not show ankylosis or forward flexion of 30 degrees or less.  And, because the Veteran has not had IVDS and incapacitating episodes, a 40 percent rating is unwarranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  

      Right Knee

The Veteran's right knee has been rated as 10 percent disabled throughout the appeal period.  

Knee disabilities are rated under DCs 5256 through 5263 of 38 C.F.R. § 4.71a.  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated semilunar cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses symptomatic residuals related to removal of semilunar cartilage.  Diagnostic Codes 5260 addresses limitation of motion on flexion while DC 5261 addresses limitation of motion on extension.  Diagnostic Code 5262 addresses impairment of the tibia and fibula from malunion or nonunion.  And Diagnostic Code 5263 addresses genu recurvatum.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

The Veteran is rated 10 percent disabled for limitation of motion associated with tendonitis, osteoarthritis, and residuals of meniscus tear.  Limitation of motion of the knee is rated under DCs 5260 and 5261.  Under DC 5260, the next-highest rating of 20 percent is warranted for flexion limited to 30 degrees.  Under DC 5261, the next-highest rating of 20 percent is warranted for extension limited to 15 degrees.  See 38 C.F.R. § 4.71a.  The evidence dated throughout the appeal period indicates that a rating in excess of 10 percent is not warranted for this disability.  Each of the VA examiners - in the reports dated in May 2009, November 2013, December 2015, October 2016, and August 2017 - notes the Veteran's complaints of pain on motion.  Further, each notes his statement that he experiences occasional flare ups of the knee disability.  But the reports indicate throughout the appeal period flexion of 90 degrees and beyond and extension to 0 degrees.  The reports indicate no additional limitations following repetitive use testing.  The August 2017 VA examiner indicated, moreover, no variation in range of motion on passive, active, and weight bearing motions.  A review of the VA treatment records dated between 2008 and 2017 does not indicate evidence of limited flexion or extension that would approximate the criteria for a 20 percent rating.  

As with the VA reports addressing back injury, the VA reports addressing right knee disability did not specify the degree of impairment during a flare up.  The reports state that the Veteran did not experience a flare up during the examination, and that it would be "mere speculation" to estimate the degree of impairment.  See Correia, supra.  Nonetheless, the reports consistently indicate that the Veteran has had full and normal muscle strength in the right leg without evidence of atrophy.  The VA reports also indicate no ankylosis, instability, altered gait, or subluxation.  This evidence tends to undermine the notion that an "occasional" flare up would impair the Veteran to such an extent that his flexion would be 30 degrees or less, or that his extension would be 15 degrees or higher.  Based on the foregoing, the preponderance of the evidence indicates that a rating in excess of 10 percent has been unwarranted under range of motion DCs 5260 and 5261.  See Gilbert and Alemany, both supra.  

A meniscus tear in the right knee, first noted in an October 2015 MRI, has also been found service connected.  This raises the issue of whether a higher rating would be warranted under DC 5258, which authorizes a 20 percent rating for dislocated semilunar cartilage causing "frequent episodes of 'locking,' pain, and effusion into the joint."  But throughout the appeal period, the evidence indicates no such impairment.  Neither the VA treatment records nor the VA reports dated during the appeal period found the Veteran with locking and effusion into his right knee joint.  In fact, the May 2009, December 2015, October 2016, and August 2017 VA examiners specifically found no effusion into the knee joint from meniscus disability.  As such, the 20 percent rating under DC 5258 is unwarranted here.  The Board has considered application of DC 5259, which addresses symptomatic residuals of semilunar cartilage removal.  However, the record indicates that the Veteran has not undergone surgery for his disorder.  38 C.F.R. § 4.71a.  

In sum, the evidence dated during the appeal period does not indicate that a rating in excess of 10 percent is warranted here.  The evidence does not indicate flexion limited to 30 degrees, extension to 15 degrees, and does not indicate locking and effusion into the right knee joint from meniscus disorder.  38 C.F.R. § 4.71a, DCs 5010, 5258, 5260-61.  

In assessing relevant symptomatology in this matter, the Board has considered the Veteran's multiple statements of record attesting to pain on motion in his back and right knee.  He is competent to offer evidence regarding observable symptomatology such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, based on the Veteran's reported pain on motion in his lower back and knee, and on his claimed flare ups, the Board remanded this matter on four occasions seeking medical evidence that would confirm his lay assertions.  See Correia and DeLuca, both supra.  However, notwithstanding the repeated efforts and extensive medical inquiry, the Veteran's lay assertions regarding painful motion, functional loss, and flare ups were not substantiated.  Indeed the evidence generated by the remands tends to undermine his lay assertions, particularly when considering the totality of the evidence in the five VA examination reports and years of VA treatment records.  The upshot of all the medical inquiry is that, although the Veteran may experience some pain on motion in his lower back and right knee, his functional loss is minimal.  See Mitchell, supra.  The objective findings detailed earlier indicate this.  

Thus, the lay evidence is not as credible as the far more probative objective record, and the findings by the neutral and informed VA examiners.  On the issue of the degree of the Veteran's impairment, the medical evidence is more credible.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding the severity of his lower back and right knee disabilities.  The evidence preponderates against the notion that the Veteran experiences impairment that warrants a higher rating here.  See Gilbert and Alemany, both supra.  


ORDER

Prior to October 13, 2016, entitlement to an initial 20 percent disability rating is granted for degenerative arthritis of the lumbar spine, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to an initial disability rating in excess of 20 percent, for degenerative arthritis of the lumbar spine, is denied.  

Entitlement to an initial disability rating in excess of 10 percent, for right knee osteoarthritis with meniscal tear and tendonitis, is denied.    




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


